
	

114 HR 5056 : Airport Perimeter and Access Control Security Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5056
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To modernize and enhance airport perimeter and access control security by requiring updated risk
			 assessments and the development of security strategies, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Airport Perimeter and Access Control Security Act of 2016. 2.Risk assessments of airport security (a)In generalThe Administrator of the Transportation Security Administration (TSA) shall—
 (1)not later than 60 days after the date of the enactment of this Act, update the Transportation Sector Security Risk Assessment (TSSRA) for the aviation sector; and
 (2)not later than 90 days after such date— (A)update with the latest and most currently available intelligence information the Comprehensive Risk Assessment of Perimeter and Access Control Security (in this Act referred to as the Risk Assessment of Airport Security) and determine a regular timeframe and schedule for further updates to such Risk Assessment of Airport Security; and
 (B)conduct a system-wide assessment of airport access control points and airport perimeter security. (b)ContentsThe security risk assessments required under subsection (a)(2) shall—
 (1)include updates reflected in the TSSRA and Joint Vulnerability Assessment (JVA) findings; (2)reflect changes to the risk environment relating to airport access control points and airport perimeters;
 (3)use security event data for specific analysis of system-wide trends related to airport access control points and airport perimeter security to better inform risk management decisions; and
 (4)take into consideration the unique geography of and current best practices used by airports to mitigate potential vulnerabilities.
 (c)ReportThe Administrator of the Transportation Security Administration shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, relevant Federal departments and agencies, and airport operators on the results of the security risk assessments required under subsection (a).
			3.Airport security strategy development
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall update the 2012 National Strategy for Airport Perimeter and Access Control Security (in this section referred to as the National Strategy).
 (b)ContentsThe update to the National Strategy required under subsection (a) shall include— (1)information from the Risk Assessment of Airport Security; and
 (2)information on— (A)airport security-related activities;
 (B)the status of TSA efforts to address the goals and objectives referred to in subsection (a); (C)finalized outcome-based performance measures and performance levels for each relevant activity and goal and objective under subparagraphs (A) and (B); and
 (D)input from airport operators. (c)UpdatesNot later than 90 days after the update is completed under subsection (a), the Administrator of the Transportation Security Administration shall implement a process for determining when additional updates to the strategy referred to in such subsection are needed.
			
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
